Title: From George Washington to Major General Benjamin Lincoln, 30 July 1779
From: Washington, George
To: Lincoln, Benjamin


        
          My Dear Sir,
          Head Quarters West Point July 30th 1779
        
        Some days since Major Rice delivered me your letter of the 5th of June last—I am sorry to hear that Col. Laurens received a wound so soon after his arrival with you; as it prevented his following the dictates of his zeal and rendering the service for which he is qualified, at a moment very interesting to his Country and to his own feelings. But I am happy to hear it was slight & that it will not be long an obstacle to his wishes.
        I sincerely sympathise with you my Dr Sr, in the disagreeable aspect of our affairs to the Southward, and in the embarrassments to which your situation must necessarily expose you—Had it been possible to have afforded you any succours from the army under my command; you may be assured that public and personal motives would have equally induced me to do it—But you are not unacquainted with the insufficiency of our means every where, and the States in general seem to have been for some time past in a profound sleep. They have been amusing themselves with idle dreams of peace, and have scarcely made any exertions for the war. Till within a fortnight this army has scarcely received a single recruit, though a large part of it dissolved in the course of the last winter and spring by the expiration of the term of service for which the men were engaged—We have now a prospect of a thousand or fifteen hundred levies, at enormous bounties, for nine months from the States of Massachusetts & Connecticut which make up our whole expectations of reinforcement. Inferior in strength to the enemy we are able to do little more than to take care of ourselves and guard the communication of this river, which is supposed to be a main object of Sir Harry Clintons operations, and is certainly the point in which we are most essentially vulnerable—The other day we were fortunate enough to strike a pretty important stroke against one of the posts they had established at Kings ferry; by which the garrison of six hundred men with fifteen pieces of Artillery and a quantity of stores fell into our hands—and what made it more agreeable, at the expence of less than an hundred men, on our own part killed and wounded; of which not above thirty will be finally lost to the service—You will no doubt have seen the particulars in the Public papers before this gets to hand. This event had a good effect upon the army and country and has somewhat disconcerted the enemy. They withdrew the detachment which had been ravaging and burning on the coast of Connecticut and have since remained inactive extending along from East Chester to the North River. They have repossessed stoney point with about fourteen hundred men and are industriously

repairing the works, which were evacuated and destroyed by us from an inability to hold possession. Had it not been for some accidental delays, the opposite post at Verplanks point would probably also have fallen into our hands; and this I believe would have prevented a reestablishment of the enemy at Kings ferry. But, on account of those delays, they had time to march up in force to the relief of the post and our troops employed there were obliged in prudence to retire.
        The enemy have as yet received no reinforcement this Campaign. Lord Cornwallis is lately arrived from England; and it is said a fleet with seven thousand men sailed a few days before him. But for this I have no sufficient authority, and our European advices have been so parsimonious and vague, that I cannot venture to hazard an opinion.
        Our Army is principally at this post for its immediate security and to prosecute with vigor the works necessary to put it in such a state of defence as will give it security with its own garrison, and leave the rest of the army at liberty to operate with confidence elsewhere.
        I am mortified that the levies from Virginia have met with so much obstruction—Could they have arrived before the period you assign for the dissolution of your present force, they would have been a valuable acquisition—I hope they may not arrive too late.
        We have accounts of a late attack made by you on the enemy at Stono, which did not end so happily as might have been wished; but we have some subsequent rumours of a more agreeable complexion, which we wish may prove true; but which we are afraid to believe, from the disappointment we experienced on a recent occasion—These accounts are, that a detachment sent by you from Charlestown had taken possession of James Island, the troops upon which had been drawn off to reinforce Provost at the time of your attack, and that you were in a fair way of interrupting by the help of your Gallies the communication of the enemy on the main with their shipping. With my best wishes for your health and success and with very great esteem & regard—I am Dr Sir Your Most Obedient, servant
        
          Go: Washington
        
      